Citation Nr: 0018740	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  98-02 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for chronic sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel







INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The veteran had active service from December 1991 to 
April 1996.  The Board found that this claim was well 
grounded in November 1999, and remanded the claim for further 
development.  To the extent that the veteran cooperated, this 
development has been completed, and the claim has again been 
referred to the Board for review.


FINDINGS OF FACT

1.  The veteran had numerous respiratory complaints during 
service.

2.  At the time of his March 1996 separation examination, the 
veteran reported a history of sinusitis.

3.  Suspected chronic sinusitis was noted at the time of a 
December 1999 fee-basis VA examination, but clinical evidence 
has not been submitted that would confirm that diagnosis.

4.  The veteran failed to appear for further testing after 
the December 1999 fee-basis VA examination that could have 
confirmed the presence of chronic sinusitis.


CONCLUSION OF LAW

Chronic sinusitis was not incurred during service.  38 
U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred by a veteran's active 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  The veteran's claim for service connection for 
chronic sinusitis is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, the Board finds 
that the veteran has presented a claim that is plausible.  

The Board is also satisfied that the VA has exhausted its 
duty to assist the veteran.  The central rationale behind the 
Board's decision in November 1999 to remand this claim was 
that the evidence was then unclear as to whether the veteran 
currently had chronic sinusitis.  The Board requested that 
the RO afford the veteran another VA examination to determine 
the presence of this disability.  In December 1999, the RO 
provided the veteran with a fee-basis VA examination.  While 
the examiner did have the opportunity to physically examine 
the veteran, he stated that he was unable to confirm the 
presence of sinusitis as the veteran did not appear for 
further testing.  In February 2000 correspondence, the RO 
informed the veteran that his claim would continue to be 
denied if he failed to appear for the further testing.  That 
information was repeated in a February 2000 supplemental 
statement of the case.  The veteran has not given any 
indication subsequently that he was willing to appear for 
further testing or examination.  It does not appear that 
further development in this claim would be fruitful.  The 
Court has held that the duty to assist is by no means a one-
way street, and a veteran's obligation to provide certain 
facts, in this case by submission to a VA examination, is not 
an impossible or onerous task.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

Relevant regulatory authority provides that when an 
examination is scheduled in conjunction with a claim for 
service connection, and a veteran fails to appear for the 
examination without good cause, the claim shall be denied.  
38 C.F.R. § 3.655(b) (1999).  The Court has upheld that 
regulation, finding that when a claimant fails to appear for 
a scheduled examination pursuant to a claim for an increased 
rating, 38 C.F.R. § 3.655(b) dictates that the claim be 
denied unless the appellant has good cause for his failure to 
appear.  Engelke v. Gober, 10 Vet. App. 396 (1997).  Although 
the Court had not previously determined what standard of 
review applies to a Board determination of whether "good 
cause" has been shown by a claimant under section 3.655, the 
Court there held that such determinations, which characterize 
a veteran's conduct, are factual, and are subject to the 
"clearly erroneous" standard of review.  Id.

As noted in the November 1999 Board decision that found this 
claim well grounded, a service medical record noted that the 
veteran had sinusitis that was resolving.  (The date on this 
record is too faint to see, however.)  A November 1992 
treatment record noted that he had complaints of cold 
symptoms.  In February 1993, the veteran sought treatment for 
complaints of headache, chills and congestion.  He was 
diagnosed with sinusitis.  In January 1994, the veteran again 
had complaints of headache and malaise.  He was diagnosed 
with an upper respiratory infection.  

March 1995 X-rays noted that the veteran's chest and sinuses 
were normal.  An April 1995 X-ray showed that the veteran's 
paranasal sinuses had no abnormal opacification, fluid level 
or bony destructive process.  In March 1995, the veteran 
again had pulmonary complaints.  He was diagnosed with 
bilateral sinusitis.  At the time of his March 1996 
separation examination, the veteran reported a history of 
sinusitis.  Objectively, however, the veteran's nose, sinuses 
and lungs were characterized as normal.  

As a result of this claim, the veteran was provided a VA 
examination in July 1996.  The veteran related a history of a 
runny nose, sinusitis and sneezing for the previous three 
years.  Objectively, his nose appeared normal, there was no 
deviation or secretion from either nostril.  Mucosa were not 
congested, and there was no tenderness.  A history of chronic 
sinus problems was diagnosed, but no comment on a current 
diagnosis was made.  The examiner recommended X-rays, which 
were taken after the examination.  These reflected an absence 
of the right frontal sinus and minimal thickening in the 
membrane and right ethmoid and right maxillary sinuses.  The 
remaining sinuses were clear.  

At the time of the December 1999 fee-basis examination, the 
veteran had tenderness to palpation to the frontal region of 
the head.  There was also nasal swelling, consistent with 
allergic rhinitis.  Yellow drainage was also present.  The 
examiner suspected chronic sinusitis, but he was unable to 
confirm the diagnosis in the absence of further testing.  
Allergic rhinitis was diagnosed, however.

Initially, 38 C.F.R. § 3.380 (1999) provides that seasonal 
and other acute allergic manifestations subsiding on the 
absence of or removal of the allergen are generally to be 
regarded as acute diseases, healing without residuals.  The 
determination as to service incurrence or aggravation must be 
on the whole evidentiary showing.  In this respect, the 
veteran's allergic rhinitis noted at the time of his December 
1999 VA fee-basis examination is not amenable to service 
connection.

In light of the above, the Board finds that the preponderance 
of the evidence is against this claim.  While there is no 
doubt that the veteran had numerous sinus and respiratory 
complaints during service, there is no current clinical 
evidence that the veteran has chronic sinusitis as a disease 
entity.  The examiner who conducted the December 1999 fee-
basis VA examination specifically stated that this diagnosis 
could not be confirmed on the basis of the evidence then of 
record, and that further testing was required.  As noted 
above, the veteran has failed to cooperate for further 
testing.  As there is no clinical evidence that would reflect 
that the veteran currently has chronic sinusitis, the Board 
finds that the preponderance of the evidence is against the 
claim.  The evidence is not in equipoise and the benefit of 
the doubt rule is not applicable.  38 C.F.R. § 3.102 (1999).  









ORDER

Service connection for chronic sinusitis is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

